306 S.W.3d 654 (2010)
Ricky J. GOODLOE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92809.
Missouri Court of Appeals, Eastern District, Division Four.
February 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2010.
Alexandra Johnson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John M. Reeves, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III., J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Ricky J. Goodloe appeals from the motion court's judgment denying, without an evidentiary hearing, his amended Motion under Rule 24.035[1] to Vacate, Set Aside or Correct Judgment and Sentence and Request for Evidentiary Hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.